Citation Nr: 1112772	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness, and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, and, if so, whether service connection is warranted. 

4.  Entitlement to a rating in excess of 10 percent for hypertension.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, November 1990 to October 1991, and from February 2003 to March 2004. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The Board observes that, following the final disallowance of the Veteran's claims for service connection for hiatal hernia with reflux, chest pain and shortness of breath, and fatigue, night sweats, and weight loss in September 1997, additional service treatment records pertaining to her active duty service from February 2003 to March 2004 were associated with the claims file.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  (Emphasis added).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  However, in the instant case, the newly received service treatment records were not in existence at the time of the September 1997 rating decision and, therefore, new and material evidence must still be received in order to reopen the Veteran's claims.

The Board also notes that in October 2005, the Veteran filed a substantive appeal with respect to a service connection claim for headaches.  In August 2007, the Board remanded the appeal for further development.  The RO, in an October 2007 rating decision, granted service connection for tension headaches, claimed as migraine headaches with an evaluation of 30 percent, effective April 28, 2004.  Therefore, as such is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for headaches is no longer before the Board. 

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO in December 2009.  A transcript of the hearing is of record.  At the time of her hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The issues of entitlement to service connection for a hiatal hernia, chest pain and shortness of breath, and fatigue, night sweats and weight loss, and entitlement to an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a decision dated in September 1997, the RO denied service connection for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness based on the finding that the medical evidence demonstrated a known clinical diagnosis of hiatal hernia with reflux which was neither occurred in nor was caused or aggravated by service; the Veteran did not appeal the September 1997 decision within one year of being notified.

2.  The evidence received since the September 1997 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness. 

3.  In a decision dated in September 1997, the RO denied service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness based on the finding that the subjective and objective evidence failed to show chronic symptoms of the claimed condition of 6 or more months duration either during service or that it manifested to a degree of 10 percent or more within the presumptive period; the Veteran did not appeal the September 1997 decision within one year of being notified.

4.  The evidence received since the September 1997 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness. 

5.  In a decision dated in September 1997, the RO denied service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness based on the finding that the subjective and objective evidence failed to show chronic symptoms of the claimed condition of 6 or more months duration either during service or that it manifested to a degree of 10 percent or more within the presumptive period; the Veteran did not appeal the September 1997 decision within one year of being notified.

6.  The evidence received since the September 1997 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied the Veteran's claim for service connection for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 1997 RO decision denying a service connection claim for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The September 1997 rating decision, which denied the Veteran's claim for service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  New and material evidence has been received since the September 1997 RO decision denying a service connection claim for chest pain and shortness of breath, claimed as due to an undiagnosed illness; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The September 1997 rating decision, which denied the Veteran's claim for service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

6.  New and material evidence has been received since the September 1997 RO decision denying a service connection claim for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for loss of right kidney due to cancer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

As the Board's decision to reopen the Veteran's claims for hiatal hernia with reflux, chest pain and shortness of breath, and fatigue, night sweats and weight loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Historically, the Veteran initially filed claims of entitlement to service connection for a hiatal hernia with reflux, chest pain and shortness of breath, fatigue, night sweats and weight loss in September 1995.  In a September 1997 rating decision, the RO denied the Veteran's claims for a hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness based on the finding that the medical evidence demonstrated a known clinical diagnosis of hiatal hernia with reflux which was neither incurred in nor was caused or aggravated by service.  Claims for chest pain and shortness of breath and fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, were denied based on the finding that the subjective and objective evidence failed to show chronic symptoms of the claimed conditions of 6 or more months duration either during service or that they manifested to a degree of 10 percent or more within the presumptive period.  The Veteran did not appeal that decision within a year, and it became final.  38 C.F.R. § 20.1103.

The Veteran filed claims of entitlement to service connection for a hiatal hernia with reflux, chest pain and shortness of breath, fatigue, night sweats and weight loss, claimed as due to an undiagnosed illness February 2008.  In April 2008, the RO reopened the Veteran's claims but denied them on the merits.  She appealed. 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the September 1997 RO decision, includes service treatment records associated with her most recent period of active duty service, VA treatment records, private treatment records, and testimony provided at a December 2009 Board hearing. 

The Board finds that the pertinent evidence, received subsequent to the September 1997 RO decision includes testimony from the December 2009 Board hearing containing competent statements from the Veteran as to the continuity of symptomatology associated with her hiatal hernia, chest pain and shortness of breath and fatigue, night sweats and weight loss since her second period of active duty service to the present.  See Board Hearing Transcript (T.) at 20.  Moreover, service treatment records from her third period active duty service reflect complains of chest pain and pressure, swollen and painful joints, and muscle aches.  Given this evidence, a reasonable possibility of substantiating her claims for a hiatal hernia with reflux, chest pain and shortness of breath and for fatigue, night sweats, and weight loss, all claimed as due to an undiagnosed illness, is raised.

The Board finds that the evidence submitted since the September 1997 RO decision is new in that it was not associated with the claims folder prior to the September 1997 RO decision and material because it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Therefore, her claims will be reopened and remanded as discussed in the Remand portion of this decision.

ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for hiatal hernia with reflux, claimed as stomachaches due to an undiagnosed illness, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, is granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).   VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Hiatal Hernia-  Service treatment records from the Veteran's first period of service do not reflect complaints or treatment associated with a hiatal hernia.  An examination completed in May 1991, during her second period of active duty service, noted complaints of chest pain.  Following her second period of active duty service, the Veteran complained of stomachaches and pain in a May 1994 VA examination.  In a report of medical history completed in May 1996, the Veteran complained of stomach cramps.  An examination at that time was normal.  At a June 1997 VA examination, the Veteran was diagnosed with a hiatal hernia with reflux.  An X-ray completed at that time reflected a small sliding type of hiatal hernia with minimal reflux. 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts. 

In considering the claim for service connection, the Board will first consider whether the Veteran's hiatal hernia disorder existed prior to her third period of active duty service.  The Board notes that the Veteran reported no medical issues at her third period of service pre-deployment health assessment.  Upon interview/examination of Veteran no referrals were indicated.  Nonetheless, the evidence of record clearly and unmistakably establishes that her hiatal hernia pre-existed her third period of service. 

In this regard a June 1997 VA X-ray reflected a small sliding type of hiatal hernia with minimal reflux.  The Veteran was diagnosed with a hiatal hernia with reflux at that time.  Thus, the record shows that the Veteran's hiatal hernia clearly and unmistakably existed prior to active service.  The Board must now consider whether her pre-existing hiatal hernia disorder was aggravated by her third period of service and, if so, whether the current disability is causally related to such aggravation.  In this vein, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2010).

As noted above, the Veteran did not report any medical problems at her February 2003 entrance examination to her third period of active duty service.  She complained of chest pain associated with the medication Imitrex at an October 2003 treatment visit.  Complaints of chest pain or pressure were made at her January 2004 post deployment examination. 

The Veteran testified at her December 2009 Board hearing that she began having stomach pains during her second period of active duty service, and that she has experienced these problems ever since.  See T. at 3.  She further described experiencing gastric distress and regurgitation every other day.  See T. at 4.  A December 2009 letter from the Veteran's sister stated that ever since the Veteran had returned from Iraq she had suffered from stomach pains.  Her mother submitted a statement in December 2009 which reflected that the Veteran suffered from stomach pain every day.  A letter submitted by her friend in November 1995 stated that ever since the Veteran had been back from the Gulf War she had suffered from nausea. 

Based on the evidence above, the Board finds that the Veteran should be afforded a VA examination to determine the extent, and etiology, of any current hiatal hernia with reflux.  Moreover, the VA examiner is asked to determine if the Veteran's hiatal hernia was aggravated by her third period of active duty service.

Undiagnosed Illness-  In addition to the general regulations regarding service connection, compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, following such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A 'qualifying chronic disability' for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(ii)).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period. 38 C.F.R. § 3.317(a)(3-4). 

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses. Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

The Veteran's DD 214 from her second period of active duty service confirms service in Southwest Asia between December 1990 and September 1991.  A DD 214 from her third period of active duty service confirms service in Iraq between April 2003 and February 2004. 


Chest Pain and Shortness of Breath

In a report of medical history completed in conjunction with the Veteran's December 1986 entrance examination, into her first period of active duty service, the Veteran complained of pain in her chest when running a lot.  A clinical evaluation at that time of her lungs and chest were normal.  Upon entrance into her second period of active duty service, the Veteran noted no complaints of pain or pressure in her chest or shortness of breath in an October 1990 report of medical history.  A clinical evaluation of her lungs and chest was normal at that time.  However, in a report of medical history completed in conjunction with an in-service May 1991 examination the Veteran reported pain or pressure in her chest.  A clinical evaluation of her lungs and chest was normal at that time.  

Following her second period of active duty service, the Veteran reported shortness of breath and chest pain in a May 1994 report of medical history completed during a Persian Gulf Clinic.  The Veteran complained of chest pain in a February 1995 annual medical certificate.  At a November 1995 VA examination, the Veteran reported a dull aching pain in the left side of her chest since 1993.  She was diagnosed with chest pain and shortness of breath as characterized by history and physical findings as described.  A chest X-ray completed in November 1995 noted no acute cardiopulmonary abnormalities.  Chest pain was once again reported in a February 1996 annual medical certificate.  In a May 1996 report of medical history the Veteran reported pain or pressure in her chest and shortness of breath.  A clinical evaluation of her lungs and chest reflected normal findings at that time.  An August 1996 treatment record once again noted complaints of chest pain. The Veteran also complained of pain or pressure in her chest in a May 2001 report of medical history.  A clinical evaluation of her lungs and chest was normal at that time. 

 The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  An in-service treatment record noted chest pain following the use of the medication Imitrex. In a January 2003 post-deployment health assessment, the Veteran complained of chest pain or pressure during her deployment, but reported no difficulty breathing. 

The Veteran testified at her December 2009 Board hearing that her chest pain and shortness of breath began during her service in the Gulf War.  See T. at 6.  A December 2009 letter from the Veteran's sister indicates that the Veteran had suffered from chest pain since her service in Iraq.  In a September 1996 letter, the Veteran's friend indicated that ever since returning from the Persian Gulf, the Veteran had suffered from chest pain.  A letter submitted from the Veteran's sister at that time indicated that the Veteran had been complaining of chest pain since returning from the Persian Gulf.  A letter from a fellow service member dated in November 1995 indicated that he had witnessed the Veteran having chest pains and breathing problems during Operation Desert storm.  He indicated that many of these occasions were not documented.  Another friend submitted a letter in November 1995 indicating that the Veteran had complained of chest pain since returning back from the Gulf War. 

It is unclear from the available evidence if the Veteran has a current diagnosis associated with her above described symptomatology.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Moreover, a VA examination is required to determine the etiology of the Veteran's current complaints.   

Fatigue, Night Sweats, and Weight Loss

No complaints associated with these symptoms were made during the Veteran's first period of active duty service.  During her second period of service, the Veteran reported that she had lost 5 pounds over 2 months. 

Following her second period of active duty service, the Veteran reported at a May 1994 VA examination that she had had recent loss of weight and that she felt fatigued and tired.  A July 1997 VA examination noted an impression of night sweats, weight fluctuation and chronic fatigue by history, no disease was found. 

The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  In a January 2003 post-deployment health assessment, the Veteran complained of weakness, swollen, stiff or painful joints and still feeling tired after sleeping. 

The Veteran testified at her December 2009 Board hearing that she first started experiencing debilitating fatigue on a daily basis directly after she came home from the Gulf War.  See T. at 11.  She described having muscle aches, loss of weight and fatigue.  See T. at 12.  In a December 2009 statement, the Veteran's sister indicated that the Veteran was always in pain since she returned from the Gulf War.  In a December 2009 statement, the Veteran's mother stated that the Veteran had been in constant pain since serving in the Gulf and Iraq wars.  In a December 2008 statement, the Veteran's mother indicated that after the Gulf War the Veteran started losing so much weight that she looked like a skeleton.  She also stated that within months of her return, her daughter started having night sweats in the middle of the night.  In a December 2008 letter, the Veteran's sister said that she was no longer the same person and looked sick after losing too much weight. 

In a September 1996 statement, the Veteran's friend indicated that since coming back from the Persian Gulf, the Veteran never had energy and had lost a large amount of weight.  A September 1996 letter from the Veteran's sister indicated that the Veteran was no longer outgoing and energetic after Desert Storm. 

It is unclear from the available evidence if the Veteran has a current diagnosis associated with her above described symptomatology.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin.  Moreover, a VA examination is required to determine the etiology of the Veteran's current complaints.   

Increased Rating -Hypertension-  The Board finds that further development is necessary with respect to the Veteran's claim for entitlement to a rating in excess of 10 percent for hypertension.  

The Court has held that when a Veteran alleges that her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran essentially indicated that her service-connected hypertension had increased in severity by filing a claim for increase in February 2007.  The Board notes that no VA examination has been completed during the pendency of her current appeal with respect to this issue.  The last VA examination of record was completed in November 2004.  At that time, the Veteran reported that she was not on treatment for her hypertension.  However, at her December 2009 Board hearing, the Veteran reported that her treating physician had been experimenting with different medications to regulate her blood pressure.  See T. at 15.  Although she indicated that the current medication seemed to be helping, she stated that she had only been on her current medication for a month and was not sure if it would be the right fit for her.  See T. at 17.  

Further, although VA and private treatment records are of record, they pre-date the Veteran's Board hearing testimony and may not accurately portray the effects of her medication on her service-connected disability.  As the Veteran has claimed that her disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for her disability, the Board finds that a VA examination must be afforded.

Treatment records-  The claims file reflects that the Veteran has received medical treatment from the VA Medical Center in Little Rock; however, as the claims file only includes treatment records from that facility dated up to December 2008, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.  Additionally, it appears that the Veteran currently seeks private treatment for her disorders.  Therefore, while on remand, she should be given an opportunity to identify any additional private treatment records that she wishes to be considered in connection with her claims.

Temporary file and VCAA notice-  It appears that there may be a temporary file that should be associated with the claims file on remand.  In this regard, while the record shows that the Veteran's claims for the disorders currently on appeal was received in February 2008, such is not of record.  Additionally, there is no indication that a VCAA letter has been provided to the Veteran with respect to any of her claims.  Therefore, if there is a temporary file in existence, such should be associated with the claims file on remand.  If there is not, or such is unavailable, the Veteran should be provided with proper VCAA notice with respect to her service connection and increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's temporary file, if any exists, with the claims file.  If such does not exist or is not available, send the Veteran proper VCAA notice pertaining to her service connection and increased rating issues currently on appeal.  

2.  Request that the Veteran identify any outstanding treatment records relevant to her claims on appeal.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the VA Medical Center in Little Rock dated from December 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability associated with her hiatal hernia.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The VA examiner is asked to provide an opinion as to whether is there clear and unmistakable evidence that the Veteran's pre-existing hiatal hernia disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's hiatal hernia disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

If the VA examiner does not find that the Veteran's hiatal hernia disorder was aggravated as a result of her third period of active service, the examiner is then asked to provide an opinion as to whether it is at least as likely as not that any current hiatal hernia disorder is causally related to her first or second period of service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her hiatal hernia disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability of the chest/lungs.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should specifically state whether the Veteran's symptoms of chest pain and shortness of breath are attributed to a known clinical diagnosis.

If a disability of the chest or lungs is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service.  In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family.   

If the Veteran's symptoms of shortness of breath and/or chest pain cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her chest pain and shortness of breath and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

5.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability associated with her symptoms of fatigue, night sweats, and weight loss.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should specifically state whether the Veteran's symptoms of fatigue, night sweats, and weight loss are attributed to a known clinical diagnosis.

If a disability associated with symptoms of fatigue, night sweats, and weight loss is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service.  In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family.   

If the Veteran's symptoms of fatigue, night sweats, and weight loss cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her fatigue, night sweats, and weight loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected hypertension.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examinations.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 

The examiner should describe the nature and severity of all manifestations of the Veteran's hypertension, to include any medication she takes to control such disorder.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


